EXCHANGE AGREEMENT
 
This Exchange Agreement (the “Agreement”), dated as of the 15th day of May,
2006, is made and entered into by and among a21, Inc., a Texas corporation
(“a21”) and the persons signatory hereto, (collectively the “Shareholders”).
 
WHEREAS, the Shareholders are the holders of 10,000 shares of Series A Preferred
Stock, par value $0.001 per share (the “Preferred Stock”), of a21, which shares
of Preferred Stock were issued to the Shareholders on May 15, 2006 (the
“Original Issue Date”) pursuant to the terms of that certain Merger Agreement by
and among a21, the Shareholders and the other parties thereto dated as of May
15, 2006 (the “Merger Agreement”); and
 
WHEREAS, a21 is authorized to issue one hundred million (100,000,000) shares of
Common Stock par value $0.001 per share (“Common Stock”); and
 
WHEREAS, pursuant to the terms of the Merger Agreement, the Shareholders are
entitled to exchange their shares of Preferred Stock for shares of Common Stock,
but a21 does not have a sufficient number of authorized shares of Common Stock
available to issue to the Shareholders upon exchange of the Preferred Stock.
 
NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein and in the Merger Agreement, and for other good and valuable
consideration, and sufficiency of which are hereby acknowledged and intending to
be legally bound hereby the parties agree as follows:
 
1.  Exchange Rights at Option of the Holder. At any time prior to the receipt of
a Company Notice (as defined below) or the Redemption Date (as defined below),
each share of Preferred Stock shall be exchangeable, at the option of the holder
thereof, and without the payment of additional consideration by the holder
thereof, for such number of shares of fully paid, non-assessable shares of
Common Stock equal to (a) the Stated Value, as hereinafter defined, divided by
(b) the greater of the Average Price and the Minimum Exchange Price, each as
hereinafter defined. The rate at which shares of Preferred Stock may be
exchanged for shares of Common Stock, shall be subject to adjustment as provided
below. “Average Price” shall mean the average of the Closing Price of the Common
Stock for the 20 Trading Day period ending one Trading Day prior to the date
notice of the exchange is sent by a Shareholder to a21. "Closing Price" shall
mean the closing price of the Common Stock on the principal national securities
exchange (which for purposes of this definition shall include the Nasdaq Stock
Market, Inc. and the OTC Bulletin Board) on which the shares of Common Stock are
then traded, or if the shares of Common Stock are not traded on a principal
national securities exchange, the mean of the bid and asked prices of a share of
Common Stock in the over-the-counter market. “Minimum Exchange Price” means
$.75. “Stated Value” shall mean $315.00. "Trading Day" shall mean any day on
which the shares of Common Stock are traded on their principal trading market.
Therefore, assuming that the Average Price on a given day was less than $0.75,
and the Minimum Exchange Price was $.75 per share, each share of Series A
Preferred Stock would, as of such date, be exchangeable into 420 shares of
Common Stock. If at least two-thirds of the Preferred Stock issued in connection
with the Merger Agreement has been converted into Common Stock, then all other
shares of Preferred Stock shall be deemed to have been converted into Common
Stock on the last date that the last of the Shareholders owning at least
two-thirds of the Preferred Stock converted their Preferred Stock.


--------------------------------------------------------------------------------


 
2.  Exchange/Redemption Rights at Option of a21.
 
(a)  At any time after the Authorization Date (as defined below), the then
outstanding shares of Preferred Stock shall be exchangeable, at the option of
a21, and without the payment of additional consideration by the holder thereof,
for such number of fully paid non-assessable shares of Common Stock equal to the
Stated Value divided by eighty-five percent (85%) of the Average Price at the
time of notice by a21 to the Representative.
 
(b)  At any time prior to exchange of the Preferred Shares into Common Stock,
the then outstanding shares of Preferred Stock shall be redeemable at the option
of a21, in exchange for an amount in cash equal to the Stated Value multiplied
by the number of shares of Preferred Stock which are to be redeemed, plus five
percent (5%) per annum on such redemption amount, compounded annually, computed
from the Original Issue Date through and including the date the shares are
redeemed.
 
3.  Securities Law Representations. Each Shareholder by accepting the Preferred
Stock represents that the Shareholder is acquiring the Preferred Stock for its
own account or the account of an affiliate for investment purposes and not with
the view to any offering or distribution and that the Shareholder will not sell
or otherwise dispose of the Preferred Stock or the underlying Common Stock in
violation of applicable securities laws. Each Shareholder acknowledges that the
certificates representing any shares of Preferred Stock or Common Stock will
bear a legend indicating that such securities have not been registered under the
Securities Act of 1933, as amended (the “1933 Act”) and may not be sold by such
Shareholder except pursuant to an effective registration statement or pursuant
to an exemption from the registration requirements of the 1933 Act and in
accordance with federal and state securities laws.
 
4.  Authorized Shares of Common Stock. The Shareholders understand that the
Company does not currently have a sufficient number of authorized shares of
Common Stock available to issue upon exchange of the Preferred Stock. The
Company hereby agrees to use commercially reasonable efforts to increase the
number of its authorized shares of Common Stock to cover the number of shares of
Common Stock that would be issuable upon exchange of the Preferred Stock. The
date on which a21 increases its authorized shares of Common Stock to cover the
number of shares of Common Stock that would be issuable upon exchange of the
Preferred Stock is referred to in this Agreement as the “Authorization Date”.
The Company acknowledges that the Company will be obligated to pay damages to
the Shareholders if the Authorization Date is later than July 30, 2006 pursuant
to the terms of Section 8.5(b) of the Merger Agreement.
 
5.  Fractional Shares. No fractional shares of Common Stock shall be issued upon
exchange of the shares of Preferred Stock. In lieu of any fractional shares to
which the holder would otherwise be entitled, a21 shall pay cash equal to such
fraction multiplied by the then effective Closing Price of a share of Common
Stock.

2

--------------------------------------------------------------------------------


 
6.  Mechanics of an Exchange/Redemption.
 
(a)  In case of an exchange pursuant to Section 1, in order for a holder of
shares of Preferred Stock to exchange shares of Preferred Stock for shares of
Common Stock, such holder shall surrender the certificate or certificates for
such shares of Preferred Stock at the principal office of a21, together with
written notice (the “Exchange Notice”) to a21 that such holder elects to
exchange all or any number of the shares of Preferred Stock represented by such
certificate or certificates. The Exchange Notice shall state such holder's name
or the names of the nominees in which such holder wishes the certificate or
certificates for shares of Common Stock to be issued. If required by a21,
certificates surrendered for exchange shall be endorsed or accompanied by a
written instrument or instruments of transfer, in form reasonably satisfactory
to a21, duly executed by the registered holder or such holder’s attorney duly
authorized in writing. The date of receipt of such certificates and the Exchange
Notice by a21 shall be the exchange date (the "Exchange Date").
 
i)  In the event that the Exchange Date is prior to the Authorization Date, such
holder will not be entitled to receive the Common Stock issuable to such holder
upon such exercise until the Authorization Date, provided that, as promptly as
practicable after the Authorization Date, a21 shall deliver to such holder of
Preferred Stock, or to such holder’s nominees, a certificate or certificates for
the number of shares of Common Stock to which such holder would have been
entitled as of the Exchange Date, together with cash in lieu for any fraction of
a share.
 
ii)  In the event that the Exchange Date is after the Authorization Date, a21
shall, as promptly as practicable after the Exchange Date, deliver to such
holder of Preferred Stock, or to such holder’s nominees, a certificate or
certificates for the number of shares of Common Stock to which such holder shall
be entitled, together with cash in lieu for any fraction of a share.
 
(b)  In case of an exchange pursuant to Section 2(a), in order for a21 to cause
the holders of shares of Preferred Stock to exchange their shares of Preferred
Stock for shares of Common Stock, a21 shall deliver to each holder of Preferred
Stock, at least ten days prior to the date the exchange is to take place, a
written notice (the “Company Notice”) that a21 has elected to require such
holder to exchange the outstanding shares of Preferred Stock into shares of
Common Stock, together with its calculation of the number of shares of Common
Stock that such holder is entitled to receive upon surrender of such holder’s
shares of Preferred Stock. In order to receive certificates representing shares
of Common Stock, such holder shall surrender the certificate or certificates for
such shares of Preferred Stock at the principal office of a21, together with the
name, if any, of any person other than the holder in which such holder wishes
the certificate or certificates for shares of Common Stock to be issued. If
required by a21, certificates surrendered for exchange shall be endorsed or
accompanied by a written instrument or instruments of transfer, in form
reasonably satisfactory to a21, duly executed by the registered holder or such
holder’s attorney duly authorized in writing. For purposes of Section 2(a), the
Exchange Date shall be the date of receipt by the holders of the shares of
Preferred Stock of the Company Notice. a21 shall, as soon as practicable after
the Exchange Date, deliver to such holder of Preferred Stock, or to such
holder’s nominees, a certificate or certificates for the number of shares of
Common Stock to which such holder shall be entitled, together with cash in lieu
of any fraction of a share. On and after the Exchange Date, such holder or such
holder’s nominees shall be deemed to be the record owner of such shares of
Common Stock and have all the rights appertaining thereto.

3

--------------------------------------------------------------------------------


 
(c)  In case of a redemption pursuant to Section 2(b), in order for a21 to cause
the holders of shares of Preferred Stock to surrender their shares of Preferred
Stock for cash, a21 shall deliver to each holder of shares of Preferred Stock,
at least ten days prior to the date the redemption is to take place (the
“Redemption Date”), a written notice (the “Redemption Notice”) that a21 has
elected to require such holder to surrender outstanding shares of Preferred
Stock for cash, together with its calculation of the amount of cash (the
“Price”) that such holder is entitled to receive upon surrender of such holder’s
shares of Preferred Stock. The Shareholders may exchange their shares of
Preferred Stock in accordance with Section 1 up to the close of business on the
business day immediately prior to the Redemption Date. In order to receive the
Price, such holder shall surrender the certificate or certificates for such
shares of Preferred stock at the principal office of a21. If required by a21,
certificates surrendered shall be endorsed or accompanied by a written
instrument or instruments of transfer, in form reasonably satisfactory to a21,
duly executed by the registered holder or such holder’s attorney duly authorized
in writing. a21 shall, as soon as practicable after receipt of the certificates
for Preferred Stock, deliver to such holder of Preferred Stock a certified or
bank check for the Price for such shares.
 
(d)  All shares of Preferred Stock which shall have been surrendered or deemed
to have been surrendered for exchange or redemption as herein provided shall be
cancelled by a21 and shall no longer be deemed to be outstanding. All rights
with respect to such cancelled shares, including the right, if any, to receive
notices and to vote, shall immediately cease and terminate on the Exchange Date,
except only the right of the holders thereof to receive certificates
representing shares of Common Stock and cash in lieu of fractional shares in
exchange therefor or the Price in cash as the case may be.
 
7.  Reservation of Shares. a21 shall at all times after the Authorization Date
when shares of Preferred Stock are outstanding, reserve for the purpose of
effecting the exchange of the shares of Preferred Stock, such number of its
shares of Common Stock as shall from time to time be sufficient to effect the
exchange of all outstanding shares of Preferred Stock.
 
8.  Adjustments to Exchange Price.
 
(a)  Adjustment for Stock Splits and Combinations. If a21 shall at any time or
from time to time after the Original Issue Date effect a subdivision of the
outstanding shares of Common Stock, the Minimum Exchange Price in effect
immediately before that subdivision shall be proportionately decreased. If a21
shall at any time or from time to time after the Original Issue Date combine the
outstanding shares of Common Stock, the Minimum Exchange Price in effect
immediately before the combination shall be proportionately increased. Any
adjustment under this Section 8(a) shall become effective at the close of
business on the date the subdivision or combination becomes effective.
 
(b)  Adjustment for Certain Dividends and Distributions. In the event a21 at any
time, or from time to time after the Original Issue Date shall make or issue, or
fix a record date for the determination of holders of shares of Common Stock
entitled to receive, a dividend or other distribution payable in additional
shares of Common Stock, then and in each such event the Minimum Exchange Price
shall be decreased as of the time of such issuance or, in the event such a
record date shall have been fixed, as of the close of business on such record
date, by multiplying the Minimum Exchange Price by a fraction:

4

--------------------------------------------------------------------------------


 
(x) the numerator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the close of business on such record
date (or, if there is no record date, immediately prior to the time of such
issuance); and
 
(y) the denominator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the close of business on such record
date (or, of there is no record date, immediately prior to the time of such
issuance) plus the number of shares of Common Stock issuable in payment of such
dividend or distribution;
 
provided, however, that if such record date shall have been fixed and such
dividend is not fully paid or if such distribution is not fully made on the date
fixed therefor, the Minimum Exchange Price shall be recomputed as of the close
of business on such record date.
 
(c)  Adjustments for Stock Splits, Reverse Stock Splits, Other Dividends and
Distributions. In the event a21 at any time after the Original Issue Date shall
make or issue, or fix a record date for the determination of holders of Common
Stock entitled to receive a dividend or other distribution payable in securities
of a21 other than shares of Common Stock, or shall subdivide its outstanding
Common Stock or combine its outstanding Common Stock into a smaller number of
shares of Common Stock, then and in each such event a21 shall make provision so
that the holders of the shares of Preferred Stock shall receive upon exchange
thereof in addition to the number of shares of Common Stock receivable
thereupon, the amount of securities of a21 that they would have received had the
shares of Preferred Stock been exchanged for shares of Common Stock immediately
prior to the date of such event and had they thereafter, during the period from
the date of such event to and including the Exchange Date, retained such
securities receivable by them as aforesaid during such period, giving
application to all adjustments called for during such period under this Section
8(c) with respect to the rights of the holders of shares of Preferred Stock.
 
(d)  Adjustment for Reclassification, Exchange or Substitution. If the shares of
Common Stock issuable upon the exchange of the shares of Preferred Stock shall
be changed into the same or a different number of shares of any class or classes
of stock, whether by capital reorganization, reclassification, or otherwise
(other than a subdivision or combination of shares or stock dividend provided
for above, or a reorganization, merger, consolidation, or sale of assets
provided for below), then and in each such event the holder of each such share
of Preferred Stock shall have the right thereafter to exchange such share into
the kind and amount of shares of stock and other securities and property
receivable upon such reorganization, reclassification, or other change, by
holders of the number of shares of Common Stock for which such shares of
Preferred Stock might have been exchanged immediately prior to such
reorganization, reclassification, or change, all subject to further adjustment
as provided herein.

5

--------------------------------------------------------------------------------


 
(e)  Adjustment for Merger, Consolidation or Sale of Assets. In case of any
merger or consolidation of a21 with or into another corporation, or the sale of
all or substantially all the assets of a21 to another person, each share of
Preferred Stock shall be exchangeable (or shall be exchanged for a security
which shall be exchangeable) for the kind and amount of shares of stock or other
securities or property to which a holder of the number of shares of Common Stock
deliverable upon exchange of such shares of Preferred Stock would have been
entitled upon such merger, consolidation or sale of all or substantially all the
assets of a21.
 
(f)  Anti Dilution for Additional Issuances. If a21 issues any additional shares
of Common Stock, or warrants or other securities convertible, exercisable or
exchangeable for Common Stock, at a purchase, conversion, exercise or exchange
price, as the case may be, less than the Minimum Exchange Price, the Minimum
Exchange Price shall be adjusted to equal the price determined by multiplying
the Minimum Exchange Price by a fraction, the denominator of which shall be the
fully diluted number of shares of Common Stock outstanding immediately after
giving effect to such transaction, and the numerator of which shall be the fully
diluted number of shares of Common Stock that would have been outstanding
immediately after such transaction if the purchase, conversion, exercise or
exchange price, as the case may be, were the Minimum Exchange Price. For the
purposes hereof, additional shares of Common Stock shall not include shares of
Common Stock or warrants or other securities exercisable, convertible or
exchangeable into Common Stock (i) issued to officers, directors, employees of
and consultants to the Company and/or its subsidiaries pursuant to stock option,
stock purchase or similar plans, (ii) shares of Common Stock issued in
connection with any event for which adjustment is required to be made pursuant
to another provision of this Agreement, or (iii) shares of Common Stock issued
in connection with securities issued and outstanding prior to the consummation
of the transactions contemplated by the Merger Agreement. Notwithstanding any
other provision contained herein, in no event may the Minimum Exchange Price be
reduced to below 80% of Minimum Exchange Price (after taking account any
adjustments to the Minimum Exchange Price pursuant to Sections 8(a)-(e))
pursuant to the provisions of this Section 8(f).
 
(g)  No Impairment. Without limiting the foregoing, a21 shall use its best
efforts to carry out all the provisions of this Section 8 and to take all such
action as may be necessary or appropriate in order to protect against impairment
the rights of the holders of shares of Preferred Stock to exchange their shares
in accordance herewith.
 
9.  Other Notices. In case at any time:
 
(a)  a21 shall declare any dividend upon Common Stock payable in cash or stock
or make any other distribution to the holders of Common Stock;
 
(b)  a21 shall offer for subscription pro rata to the holders of Common Stock
any additional shares of stock of any class or other rights;
 
(c)  there shall be any capital reorganization or reclassification of the
capital stock of a21, or a consolidation or merger of a21 with or into another
entity or entities, or a sale, lease, abandonment, transfer or other disposition
of all or substantially all its assets; or

6

--------------------------------------------------------------------------------


 
(d)  there shall be a voluntary or involuntary dissolution, liquidation or
winding up of a21;
 
then, in any one or more of said cases, a21 shall give, by delivery in person,
certified or registered mail, return receipt requested, telecopier or telex,
addressed to each holder of any shares of Preferred Stock at the address of such
holder as shown on the books of a21, (a) at least 20 days’ prior written notice
of the date on which the books of a21 shall close or a record shall be taken for
such dividend, distribution or subscription rights or for determining rights to
vote in respect of any such reorganization, reclassification, consolidation,
merger, disposition, dissolution, liquidation or winding up and (b) in the case
of any such reorganization, reclassification, consolidation, merger,
disposition, dissolution, liquidation or winding up, at least 20 days’ prior
written notice of the date when the same shall take place. Such notice in
accordance with the foregoing clause (a) shall also specify, in the case of any
such dividend, distribution or subscription rights, the date on which the
holders of Common Stock shall be entitled thereto and such notice in accordance
with the foregoing clause (b) shall also specify the date on which the holders
of Common Stock shall be entitled to exchange their Common Stock for securities
or other property deliverable upon such reorganization, reclassification,
consolidation, merger, disposition, dissolution, liquidation or winding up, as
the case may be.
 
10.  Lock-up.
 
(a)  If any shares of Preferred Stock are exchanged by the holder of Preferred
Stock pursuant to Section 1 and the shares of Common Stock issued upon exchange
of the Preferred Stock are legally salable or transferable by the holder thereof
at any time after the issuance of the shares of Common Stock, then:
 
i)  1/3 of the shares of Common Stock issued upon such exchange may be sold or
otherwise transferred by the holder of the shares of Common Stock at any time
after exchange;
 
ii)  1/3 of the shares of Common Stock issued upon such exchange may be sold or
otherwise transferred by the holder of the shares of Common Stock at any time
after the nine month anniversary of the date the exchange; and
 
iii)  any remaining the shares of Common Stock issued upon such exercise may be
sold or otherwise transferred by the holder of the shares of the shares of
Common Stock at any time after the fifteen month anniversary of the date of the
exchange.
 
(b)  If any shares of Preferred Stock are exchanged by a21 pursuant to Section
2(a) and the shares of Common Stock issued upon exchange of the Preferred Stock
are legally salable or transferable by the holder thereof at any time after the
issuance of the shares of Common Stock, then:
 
i)  1/3 of the shares of Common Stock issued upon such exchange may be sold or
otherwise transferred by the holder of the shares of Common Stock at any time
after exchange;

7

--------------------------------------------------------------------------------


 
ii)  1/3 of the shares of Common Stock issued upon such exchange may be sold or
otherwise transferred by the holder of the shares of Common Stock at any time
after the three month anniversary of the date the exchange; and
 
iii)  any remaining the shares of Common Stock issued upon such exercise may be
sold or otherwise transferred by the holder of the shares of the shares of
Common Stock at any time after the six month anniversary of the date of the
exchange.
 
11.  Amendments. This Agreement shall not be modified, amended or terminated
without the written consent of all of the parties hereto.
 
12.  Further Assurances. Each of the parties hereto shall use its commercially
reasonable efforts to do all things necessary and advisable to make effective
the transaction contemplated hereby and shall cooperate and take such action as
may be reasonably requested by the other party in order in carry out fully the
provisions and purposes of this Agreement and the transactions contemplated
thereby.
 
13.  Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile) each of which shall be deemed to be an original, or
which together shall constitute one in the same instrument.
 
14.  Governing Law; Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to principles
of conflicts of law. Each party agrees that it will bring any action or
proceeding in respect to any claim arising out of or related to this Agreement
or the transaction whether in tort or contract or at law and equity, exclusively
in the U.S. District Court for the Southern District of New York (the “Chosen
Courts”). In connection with such claims arising out of or related to this
Agreement or the transaction, each party irrevocably submits to the exclusive
jurisdiction of the Chosen Courts, waives any objection to laying venue in any
such action or proceeding in the Chosen Courts, waives any objection that the
Chosen Courts are on inconvenient forum or do not have jurisdiction over any of
the parties, agrees that service of process in person or by certified or
registered mail to its address will constitute valid in person or service upon
such party and its successors and assigns in any action or proceeding with
respect to any matter as to which it has submitted to jurisdiction hereunder.
 
15.  Registration Rights. The Company acknowledges that the Shareholders have
“piggy-back” registration rights pursuant to the terms of Sections 8.6 and 8.7
of the Merger Agreement.
 
16.  Taxes. The Company will pay, when due and payable, any and all federal and
state stamp, original issue or similar taxes which may be payable in respect of
the issue of any shares of Common Stock upon exchange of the Preferred Stock.
 
[The balance of this page is intentionally left blank.]

8

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Exchange Agreement has been executed as of the day and
year first above written.
 

        a21, Inc.          
  By:  
    Title           

 

   Stockholder:          If an entity:  

 

  Name:  

 
 

       
 By:  
   

--------------------------------------------------------------------------------

Name:   Title 

 

       If an individual:           Name:  

  
 
9

--------------------------------------------------------------------------------

